NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      DARRICK DEE JONES, Appellant.

                             No. 1 CA-CR 16-0407
                              FILED 5-25-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-004450-001
                 The Honorable M. Scott McCoy, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mays Law Office PLLC, Phoenix
By Wendy L. Mays
Counsel for Appellant
                            STATE v. JONES
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Patricia K. Norris and Judge Paul J. McMurdie joined.


J O N E S, Judge:

¶1            Darrick Jones appeals his conviction and sentence for one
count of sexual conduct with a minor. After searching the entire record,
Jones’ defense counsel has identified no arguable question of law that is not
frivolous. Therefore, in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), defense counsel asks this
Court to search the record for fundamental error. Jones was afforded an
opportunity to file a supplemental brief in propria persona but did not do so.
After reviewing the record, we find no error. Accordingly, Jones’
conviction and sentence are affirmed.

                FACTS1 AND PROCEDURAL HISTORY

¶2            In December 2011, thirteen-year-old T.R. traveled to an art
show in Phoenix with her step-mother’s brother, Jones, and his parents.
After Jones’ parents went to a casino, T.R. watched television in the group’s
hotel room for a little while before falling asleep fully clothed. When T.R.
awoke, her pants were down by her ankles and Jones was lying on top of
her, with “[h]is private part . . . inside of [T.R.’s] private part.” T.R.
attempted to fight Jones off, but he continued having sexual intercourse
with her. T.R. did not tell anyone immediately after the episode because
she was scared and did not think Jones’ parents would help her.

¶3            Eventually, T.R. reported the incident to her father’s then-
girlfriend; that woman then contacted the police. During a subsequent
interview with the police, Jones admitted he “did it.”




1      “We view the facts in the light most favorable to sustaining the
conviction[] with all reasonable inferences resolved against the defendant.”
State v. Harm, 236 Ariz. 402, 404 n.2, ¶ 2 (App. 2015) (quoting State v.
Valencia, 186 Ariz. 493, 495 (App. 1996)).



                                      2
                             STATE v. JONES
                            Decision of the Court

¶4            After a ten-day trial, the jury convicted Jones of sexual
conduct with a minor, a dangerous crime against children. The trial court
sentenced Jones as a non-dangerous, non-repetitive offender to a mitigated
term of fourteen years’ imprisonment. Jones was also given credit for 906
days of presentence incarceration. Jones timely appealed. This Court has
jurisdiction pursuant to Arizona Revised Statutes (A.R.S.) sections 12-
120.21(A)(1),2 13-4031, and -4033(A)(1).

                                DISCUSSION

¶5             Our review reveals no fundamental error. See Leon, 104 Ariz.
at 300 (“An exhaustive search of the record has failed to produce any
prejudicial error.”). “A person commits sexual conduct with a minor by
intentionally or knowingly engaging in sexual intercourse or oral sexual
contact with any person who is under eighteen years of age.” A.R.S. § 13-
1405(A). “‘Sexual intercourse’ means penetration into the penis, vulva or
anus by any part of the body or by any object or masturbatory contact with
the penis or vulva.” A.R.S. § 13-1401(A)(4). Based upon the record before
us, sufficient evidence was presented upon which a jury could determine
beyond a reasonable doubt Jones was guilty of the charged offense.

¶6              All the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Jones
was represented by counsel at all stages and was present at all critical stages
of the proceedings, including the entire trial and the verdict. See, e.g., State
v. Conner, 163 Ariz. 97, 104 (1990) (right to counsel) (citations omitted); State
v. Bohn, 116 Ariz. 500, 503 (1977) (right to be present). The jury was properly
comprised of twelve jurors, and the record shows no evidence of jury
misconduct. See Ariz. Const. art. 2, § 23; A.R.S. § 21-102(A); Ariz. R. Crim.
P. 18.1(a). At sentencing, Jones was given an opportunity to speak, and the
trial court stated on the record the evidence and materials it considered and
the factors it found in imposing the sentence. See Ariz. R. Crim. P. 26.9,
26.10. Additionally, the sentence imposed was within the statutory limits.
See A.R.S. §§ 13-701(C), -705(C), -1405(B).

                               CONCLUSION

¶7            Jones’ conviction and sentence are affirmed.




2     Absent material changes from the relevant date, we cite a statute’s
current version.


                                       3
                             STATE v. JONES
                            Decision of the Court

¶8             Defense counsel’s obligations pertaining to Jones’
representation in this appeal have ended. Defense counsel need do no more
than inform Jones of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
our supreme court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85 (1984).

¶9             Jones has thirty days from the date of this decision to proceed,
if he wishes, with an in propria persona petition for review. See Ariz. R. Crim.
P. 31.19(a). Upon the Court’s own motion, we also grant Jones thirty days
from the date of this decision to file an in propria persona motion for
reconsideration.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         4